Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
	
1. 	This action is responsive to communications: Amendment, filed 5 July 2022, to the Original Application, filed 15 June 2021.

2. 	Claims 1-24 are pending.  Claims 1, 8, 13, and 20 are independent claims.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 5-6, 8, 12-14, 17-18, 20, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundaram (U.S. Publication 2014/0359070 A1).
	As per independent claim 1, Sundaram discloses a method (See Sundaram, Abstract) comprising:
	receiving timing information associated with content (See Sundaram, Abstract, paragraphs 0081 and 0129, and Figure 5, describing receiving timing information associated with data to determine whether the data/content is high priority and/or time sensitive based, at least in part, on the type of information, such as images, ads, and text information components);
	determining, based on the timing information, delivery information, wherein the delivery information comprises at least one of a time duration to process the content or a time duration to receive the content (See Sundaram, paragraphs 0072-0079, 0129, and Figure 3, describing determining a duration to process data/content based on the received timing information indicating that data is time-sensitive and should be included in the critical path for displaying the data/content);
	determining, based on the delivery information, second content (See Sundaram, paragraph 0129, describing the ordering of additional data/content based on data/content having next-highest priority); and
	sending the second content (See Sundaram, paragraph 0151, and Figures 4A, 4B, 6B, and 6C, describing transmitting one or more components of data/content in accordance with the critical-path orderings, beginning with the one or more critical components).
	As per dependent claim 2, Sundaram discloses the limitations of claim 1 as described above.  Sundaram also discloses wherein the timing information comprises a time associated with an event that occurs at a device in at least one of: receiving the content or processing the content (See Sundaram, paragraphs 0077-0079).
	As per dependent claim 5, Sundaram discloses the limitations of claim 1 as described above.  Sundaram also discloses wherein the delivery information further comprises a time duration to establish a network connection with a device sending the content (See Sundaram, paragraph 0036).
	As per dependent claim 6, Sundaram discloses the limitations of claim 1 as described above.  Sundaram also discloses wherein the second content comprises at least one of: an update to the content, the second content at a different resolution than the content, second content at a bit rate different from the content, supplemental content to be combined with the content, supplemental content to be integrated with the content, or an advertisement (See Sundaram, paragraph 0122, describing an update to the data/content).
	As per independent claim 8, Sundaram discloses a method (See Sundaram, Abstract) comprising:
	receiving, by a first device from a second device, content (See Sundaram, paragraph 0002, describing data/content exchanged between users over communication networks, such as the Internet, and including the data/content being received by a receiving device/user);
	determining timing information associated with the content (See Sundaram, Abstract, paragraphs 0081 and 0129, and Figure 5, describing receiving timing information associated with data to determine whether the data/content is high priority and/or time sensitive based, at least in part, on the type of information, such as images, ads, and text information components);
	determining, based on the timing information, delivery information, wherein the delivery information comprises at least one of a time duration to process the content or a time duration to receive the content;
	sending, to the second device, the delivery information, wherein the delivery information causes the second device to determine second content (See Sundaram, Claim 13, and paragraph 0005, describing sending a request for one or more components and determining a critical-path ordering derived from device information, critical-path data, and one or more content rules, and transmitting the one or more components, beginning with the one or more critical components, in accordance with the critical-path ordering); and
	receiving the second content (See Sundaram, Claim 13, and paragraphs 0005 and 0146, and Figures 4A, 4B, 6B, and 6C, describing a user/device receiving content components).
	As per dependent claim 12, Sundaram discloses the limitations of claim 8 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
	As per independent claim 13, Sundaram discloses an apparatus (See Sundaram, Figure 1), comprising:
	one or more processors; and a memory storing processor-executable instructions… (See Sundaram, Figure 1).
	Independent claim 13 additionally incorporates substantially similar subject matter as that of  independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 14, Sundaram discloses the limitations of claim 13 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 17, Sundaram discloses the limitations of claim 13 as described above.  Claim 17 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 18, Sundaram discloses the limitations of claim 13 as described above.  Claim 18 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per independent claim 20, Sundaram discloses an apparatus (See Sundaram, Figure 1), comprising:
one or more processors; and a memory storing processor-executable instructions… (See Sundaram, Figure 1).
	Independent claim 20 additionally incorporates substantially similar subject matter as that of  independent claim 8 above, and is additionally rejected along the same rationale as used in the rejection of claim 8.
As per dependent claim 24, Sundaram discloses the limitations of claim 20 as described above.  Claim 24 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.



4. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

5.	Claims 3-4, 7, 9-11, 15-16, 19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments

6.	Applicant’s arguments with respect to claim(s) 1-2, 5-6, 8, 12-14, 17-18, 20, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Li (U.S. Patent 8,751,677 B2) discloses supporting different ingest and delivery schemes for a content delivery network.


8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176